Citation Nr: 9902678	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 
1996, for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to permanency of the100 percent evaluation 
for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to August 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the April 1997 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the evaluation of the 
veterans service-connected PTSD from 10 to 100 percent, 
effective from March 7, 1996, and which noted that the 
assigned 100 percent evaluation was not considered permanent 
and was subject to future review examination.  The veteran 
subsequently moved to Pennsylvania and the Pittsburgh, 
Pennsylvania RO certified this matter for appeal.  

At the July 1998 hearing before a Board member in Washington, 
D.C., the veteran withdrew his appeal with respect to the 
issue of entitlement to dependents educational assistance 
pursuant to 38 U.S.C. Chapter 35.  He also submitted a 
written statement in which he reported that he wished to 
withdraw his appeal with respect to the issue of entitlement 
to Chapter 35 educational benefits.  

In unappealed rating decisions dated in May 1991 and 
September 1994, the RO assigned and confirmed and continued a 
10 percent evaluation for the service-connected PTSD, 
effective from October 1989, and these decisions are final.  
See 38 U.S.C.A. §§ 5108, 7105 (formerly 38 U.S.C.A. 
§ 4005)(West 1991); 38 C.F.R. §§ 3.104, 20.302(a) (1998).  In 
the July 1998 brief in support of the veterans appeal, the 
representative essentially argued that the 10 percent 
evaluations assigned in the final May 1991 and September 1994 
rating decisions were clearly erroneous based on the medical 
evidence available at the time of those decisions.  
Therefore, the Board finds that the representatives July 
1998 brief constitutes a claim of clear and unmistakable 
error in the May 1991 and September 1994 rating decisions.  
This matter is referred to the RO for development. 

The representative has also indicated that the veteran is 
entitled to service connection for alcoholism and 
polysubstance dependence, as secondary to his service-
connected PTSD.  This matter has not been addressed by the RO 
and is referred to the RO for appropriate development.  See 
Barela v. West, 11 Vet App 280 (1998); 38 C.F.R. § 3.310(a) 
(1998); VAOPGCPREC 11-96 (November 1996); VAOPGCPREC 2-97 
(Jan. 16, 1997); VAOPGCPREC 2-98 (Feb 10, 1998). 

It appears that the veteran has raised the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) and that this issue has not been 
adjudicated by the RO.  The representative noted this 
procedural defect at the July 1998 personal hearing conducted 
by a Board member in Washington, D.C. and in a July 1998 
brief in support of the veterans appeal.  This procedural 
defect will be discussed further in the remand which follows 
this decision.  


FINDINGS OF FACT

1.  By rating decision dated in May 1991, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective from October 1989.  The veteran was 
informed of this rating decision in May 1991 and he did not 
appeal the rating or effective date assigned.

2.  In a September 1994 rating decision, the RO confirmed and 
continued the 10 percent evaluation for the veterans 
service-connected PTSD.  The veteran was informed of this 
rating decision in September 1994 and he did not appeal.

3.  The veteran was hospitalized in a VA facility inpatient 
PTSD program from March 7, 1996, to April 5, 1996.  

4.  On May 30, 1996, the RO received the veterans claim for 
an increased evaluation for his service-connected PTSD.

5.  By rating decision dated in April 1997, the RO granted an 
increased 100 percent evaluation for the service-connected 
PTSD, effective from March 7, 1996.  The RO noted that the 
assigned 100 percent evaluation was not considered permanent 
and was subject to future review examination. 

6.  After the final September 1994 rating decision, the 
earliest date as of which it is factually ascertainable that 
an increased 100 percent evaluation for PTSD was warranted is 
March 7, 1996, which is within one year of receipt of the May 
30, 1996, claim for an increased evaluation for PTSD.

7.  The competent evidence does not show that the veterans 
service-connected PTSD alone is reasonably certain to 
continue to produce total disability throughout his lifetime 
or that the probability of permanent improvement under 
treatment is remote.  


CONCLUSIONS OF LAW

1.  The criteria for an effective prior to March 7, 1996, for 
the assignment of a 100 percent evaluation for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 5107(a), 
5110(a), (b)(2) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400(o)(1), (2) (1998).

2.  The criteria required to establish permanence of the 100 
percent evaluation for PTSD are not met.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.340(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veterans 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The veteran has reported the he received treatment from 
several medical providers and the RO has attempted to obtain 
these treatment records from each treatment provider.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the veterans claim and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Factual Background

The veterans service medical records show that he was 
diagnosed with schizoid personality in April 1968.  In May 
1968, a Medical Board recommended that the veteran be 
discharged as unsuitable for service due to the diagnosis of 
schizoid personality.  The Medical Board determined that the 
schizoid personality existed prior to entry and was not 
aggravated by or incurred in service.  At the August 1968 
discharge examination, the examiner indicated that 
psychiatric examination was normal.  The veterans service 
records show that he served in the Republic of Vietnam from 
January 1967 to January 1968 and that he had combat service 
in Vietnam.  

In March 1969, the veteran filed a claim for service 
connection for a nervous disorder.  By letter dated in July 
1969, the RO informed the veteran that his claim had been 
denied because he failed to report for his scheduled 
examination.  The veteran did not respond.  

In July 1973, the veteran was admitted to Hamot Medical 
Center for inpatient psychiatric treatment.  The final 
diagnosis was schizophrenia, paranoid type.  February to 
March 1978 hospital records from the Hamot Medical Center 
show that the veteran was admitted due to a drug overdose in 
an alleged suicide attempt.  The pertinent final diagnosis 
was schizophrenia, paranoid type, associated with depressive 
features.  

In letters from the veterans mother dated in August 1976 and 
September 1978, she asserted that the veteran had had 
psychiatric problems during service and thereafter and that 
he had not had these problems prior to service.  She 
contended that he incurred acute schizophrenia in service 
which was never taken care of. 

At a June 1978 VA psychiatric examination, the diagnosis was 
personality disorder, mixed type, with possible schizoid but 
also what appeared to be passive aggressive features.  

In a July 1978 rating decision, the RO denied entitlement to 
service connection for a nervous disorder.  The veteran was 
informed of this decision in July 1978 and did not appeal.  
In October 1978, the RO again informed the veteran that his 
claim had been denied and informed the veteran of his 
appellate rights. 

March 1980 to February 1984 treatment records from St. 
Vincent Health Center reveal that the veteran received 
inpatient care on two occasions and that the diagnoses 
included alcoholism, drug abuse, admitted for psychiatric 
evaluation and treatment, drug and alcohol abuse by 
history, rule out explosive personality, and schizophrenia, 
chronic type.  

From February to March 1981, the veteran was hospitalized at 
the Cleveland, Ohio VAMC for treatment of alcoholism.  The 
hospital report indicated that psychological testing revealed 
posttraumatic Vietnam psychiatric syndrome.  It was noted 
that the veteran was employable anytime after discharge.  

By rating decision dated in June 1981, the RO confirmed and 
continued the denial of service connection for a nervous 
condition.  The veteran was informed of this decision in June 
1981 and he did not appeal.  

In a January 1989 letter, Dr. J. G. Robinson stated that he 
had examined the veteran in December 1988 and that the 
diagnosis was PTSD, severe and chronic, with depression, and 
substance abuse, chronic.  Dr. Robinson recommended that the 
veteran continue to receive treatment.  Dr. Robinson stated 
that he did not believe that the veteran was capable of 
sustained employment at that time and that he may, in the 
future after several months of residential treatment, might 
be able to start in a program of vocational rehabilitation, 
however, at the present time I believe that he is 100% 
disabled by his illness.  In an April 1990 letter Dr. 
Robinson stated that he had examined the veteran again in 
September 1989 and that it was his opinion that the veteran 
was unemployable by reason of his mental and emotional 
instability that is caused by his post traumatic stress 
disorder, severe, with depression.  The examiner also 
stated that the veteran would need further inpatient care and 
ongoing outpatient care when he was able to be well enough to 
live in the community.  

In a February 1990 letter from S. L. McGrath, R.N.-C. of 
C.O.P.I.N. Foundation, S. McGrath reported that she had 
treated the veteran for one and a half years, that he had 
been a resident of C.O.P.I.N. House twice during the past 
year, and that his symptoms of PTSD included complete lack of 
trust of male therapists, feeling unable to control his 
violent thoughts, trouble sleeping, isolating himself, 
extreme panic attacks, feelings of low self worth, thoughts 
of suicide, and increased symptoms around anniversary dates.  
S. McGrath stated that the veteran received counseling on a 
daily basis and stated that his prognosis was guarded due to 
the extreme symptoms of PTSD.  The diagnosis was PTSD and 
alcohol abuse, in remission.  In a May 1990 letter, S. 
McGrath reported that the veteran had been a resident of 
C.O.P.I.N. House numerous times in the past few years, that 
he had exhibited multiple symptoms of numerous diagnostic 
entities, and that he had been diagnosed with PTSD.  She 
reported that his symptoms included depression, anxiety, 
sleep disturbances, rage, emotional numbing, hyper-alertness, 
mood swings, and intrusive thoughts of his Vietnam 
experiences with tearfulness when attempting to explain these 
thoughts.  She stated that he was often untrusting, that he 
tended to isolate himself from others, and that he had 
intense guilt feelings.  She noted that the veteran often 
drank or used drugs in an attempt to reduce his endogenous 
anxiety and depression.  She concluded that due to the 
severity of his symptoms and years of dysfunctional behavior, 
his prognosis was guarded.  She also reported that the 
veteran could benefit from long tern structural treatment.  

At a March 1991 VA examination, the veteran reported that he 
had intrusive thoughts and thoughts of suicide, especially on 
anniversary dates.  He also reported that he had depression, 
difficulty sleeping, survivors guilt, self punishment, 
fatigue, preoccupation with thoughts of war, intrusive 
memories, trouble with authority, rage.  He stated that he 
had had 85 jobs, that he was mistrustful and cynical, that he 
isolated himself, and that he had thoughts of violence, 
preoccupation with thoughts of combat and Vietnam, and 
continuing recurrent nightmares.  He indicated that he felt 
that he had been helped all that he could be by group 
therapy.  The examiner noted that the veteran s history 
since his return from Vietnam had been one of continuous 
maladjustment; that he began drinking heavily and abusing 
street drugs; that the was unable to hold a job; and that he 
had repeated episodes of violent behavior.  The examiner 
reported that the veterans mental state seemed to have 
stabilized on medication.  It was noted that the veteran 
related to the examiner in a friendly manner; that he was 
verbal, cooperative, and very talkative; that his 
conversation was coherent and relevant with no evidence of 
primary thought disorder; and that no hallucinations, 
delusions, or paranoid ideas were elicited.  The examiner 
stated that the veteran described a schizoid lifestyle in 
which he avoided other people; that he did not relate well to 
men or women; that he had no close friends; and that he spent 
most of his time alone in his apartment.  The examiner noted 
that the veteran was less candid than he had been in the past 
when discussing his drinking.  The veteran stated that he 
hated other people and felt that they took advantage of him.  
He reported I hate everybody and everything.  The 
examiner reported that it appeared that his lack of money was 
the main source of his anger and frustration.

At the March 1991 VA examination, the veteran reported that 
he considered himself unemployable due to his lack of skills, 
emotional lability, and irritability; he denied recent 
violent behavior; he was correctly oriented; and recent and 
remote memory were intact.  Intelligence was judged to be 
within the average range, he had fair insight into his 
problems reflecting his past extensive psychotherapy, and his 
judgment appeared poor.  The diagnosis was PTSD, chronic; 
alcohol dependence; borderline personality disorder; and 
schizoid personality disorder.  The examiner commented that 
the veterans symptoms of PTSD were hard to separate from his 
co-existing personality disorder.  Finally, the examiner 
noted that the veteran was considered borderline competent to 
handle funds and unemployable.  

By rating decision dated in May 1991, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from October 1989.  The veteran was informed of 
this decision in a May 1991 letter and he did not appeal. 

At a June 1994 VA psychiatric examination, the examiner noted 
that the veteran was still preoccupied with the events of his 
Vietnam service and that there had been little change in his 
lifestyle since the March 1991 examination in that he 
continued to have a reclusive lifestyle.  The examiner 
reported that his social activity and beer drinking was 
restricted by his limited income.  The veteran had dropped 
out of treatment at the Vet Center and the mental hygiene 
clinic and was currently on no medication.  The veteran 
reported that he had sought help at vocational rehabilitation 
but was told that he should return when his condition had 
stabilized.  The veteran stated that he had had no success in 
finding employment, that he spent his days at home watching 
television, that he had a limited social relationship with 
his 24 year old son and saw his step mother once or twice a 
year, and that he had no other close friends.  

The examiner reported that the veteran had no tics, tremors, 
or bizarre gestures, but that he was restless and anxious and 
got out of his chair and paced around the office several 
times.  The veteran was verbal and cooperative and seemed 
eager to talk to someone; his conversation was coherent and 
relevant with no evidence of a primary thought disorder; no 
hallucinations or paranoid delusions could be elicited; he 
described pervasive depressive mood with cynicism and 
negativism; he described his life as miserable; and he 
described very striking startle reactions to loud noises 
which frequently precipitated emotional outbursts.  The 
veteran reported that he got only three to four hours of 
interrupted sleep at night and had frequent nightmares of 
animals attacking him.  He stated that he felt vulnerable in 
his neighborhood and that no one cared about him and he hated 
everyone.  The examiner stated that the veteran was correctly 
oriented, that recent and remote memory were intact, that his 
intelligence was within the average range, and that insight 
and judgment were limited.  The diagnosis was PTSD, chronic; 
alcohol dependence; and borderline personality disorder.  The 
examiner noted that he remained unemployable but competent to 
handle his financial affairs.  

By rating decision dated in September 1994, the RO confirmed 
and continued the 10 percent evaluation for the veterans 
service-connected PTSD.  The veteran was informed of this 
determination in a September 1994 letter.  He did not appeal.  

The veteran was hospitalized at a VAMC from March to April 
1996, initially in an acute psychiatric unit and then in an 
inpatient PTSD program.  He reported that he had used alcohol 
and marijuana prior to his admission and that he occasionally 
used cocaine.  He underwent detoxification from alcohol and 
other substances.  It was noted that he had been through 
the 4D unit and did well for several years after 
placement at C.O.P.I.N. House.  He stated that he had been 
married once but that he had been separated for many years 
and that he had lived alone for over 16 years.  He reported 
that he had been depressed since his son died in December 
1995 and that his relationship with his son had been 
improving and they had been socializing closely prior to his 
sons death.  The veteran indicated that he had lost his 
apartment and was homeless.  He complained of depression, 
flashbacks, and rage feelings.  He reported that he was not 
happy being alive but that he had never actually attempted 
suicide and that he had repressed urges to harm other in the 
past.  It was noted that the veteran had had trouble re-
adjusting to civilian life since his discharge.  Examination 
revealed that he showed no evidence of motor restlessness, he 
was cooperative, his speech was spontaneous, and his mood was 
somewhat depressed on admission.  He was not felt to be a 
suicide or homicide risk; he was oriented to self, others, 
place, and time; his concentration, intellectual ability, and 
capacity for abstract thinking were all fairly adequate; his 
remote, recent, and immediate memory appeared adequate; he 
had a fairly good general grasp and recollection of things; 
and his insight and judgment were both fair to good. 

During his hospitalization, the veteran reported that he had 
smashed his radio out of anger and that this felt good.  
A treatment provider noted that it was not clear whether the 
anger was his way of trying to deal with the grieving process 
involving the loss of his son.  The veterans medication was 
increased in hopes of getting a better antidepressant 
response, which appeared to be the case throughout the 
remainder of his hospital stay.  It was again noted that 
his mood appeared to benefit from the antidepressant 
medication at higher doses.  It was noted that he was in 
better spirits upon discharge from the inpatient PTSD 
program.  The discharge diagnosis was PTSD, chronic, severe, 
and mixed substance problems, by history and most likely 
secondary to PTSD.  The global assessment of functioning 
score was reported to be 30 on admission and 55 at discharge 
from the PTSD program.  The veterans prognosis was 
guarded. 

In a statement in support of claim received at the RO on May 
30, 1996, the veteran claimed entitlement to an increased 
evaluation for his service-connected PTSD and asserted that 
this condition was becoming increasingly worse.  

In July 1996, the veteran was again hospitalized at a VA 
facility.  It was noted that he arrived at the VAMC after 
having had an altercation at C.O.P.I.N. House during which he 
was apparently yelling and threatening people there and 
reportedly had a pocket knife in his possession.  The veteran 
had been drinking alcohol.  C.O.P.I.N. House reported that 
the veteran had been doing well for several months but had 
recently became angry with his environment.  He reported that 
the ongoing focus on Vietnam in his life became very 
frustrating to him.  He reportedly started a drinking binge 
which resulted in his unmanageability at C.O.P.I.N. House.  A 
VA examiner noted that the veteran was alert and able to 
carry out routine tasks, that he appeared groggy, that there 
were no signs of motor restlessness, that he was cooperative, 
that his affect was somewhat dysphoric, and that his speech 
was spontaneous, goal oriented, non-pressured, and 
circumstantial.  He described his mood as numb; his thoughts 
were focused on feelings of demoralization; and he was very 
preoccupied with talking about the effect that the Vietnam 
war had on his life.  He felt that he had failed as a husband 
and a father.  The veteran felt that he had no control over 
his life, that he could only go along with the program, 
that he felt that everything was being dictated to him, and 
that he felt that the government owed him something.  He 
denied auditory, visual, or tactile hallucinations; he denied 
suicidal or homicidal ideation; and he was alert and oriented 
times three.  

An examiner reported that concentration was fair, memory 
appeared intact by history although he could remember only 
one out of three things on examination, his proverbs were 
fair, similarities were good, judgment was fair, insight was 
minimal, and general fund of knowledge appeared adequate for 
his level of education.  He absolutely did not feel 
drinking was a problem for him at that time.  It was noted 
that he seemed to have a lot of ambivalence and had great 
difficulty making decisions for himself; that he seemed to 
view himself as a helpless victim and felt that he had no 
control over the course that his life took; and that he 
showed no insight into the role that drinking played in his 
continued problems.  The veteran underwent alcohol 
detoxification and he was given new medication.  The 
diagnosis was history of severe chronic PTSD, alcohol 
dependence, and history of cannabis abuse.  The GAF score was 
35.  

In September 1996, the veteran was again admitted to a VAMC 
with complaints of feelings of depression, flashbacks about 
the war, trouble controlling his temper, anger, and 
difficulty sleeping.  The veteran reported that his PTSD 
symptoms had been getting steadily worse since his son died 
in December 1995.  The examiner noted that the veterans 
anger appeared to be more of an issue than during previous 
hospitalizations and that the veteran had been residing at 
C.O.P.I.N. House until he was ejected for violations of 
their substance abuse policy and failure to attend therapy 
sessions.  He had vague references to hurting himself and 
others, but had no plan of action and stated that he was 
really only expressing his frustration.  He reported that the 
death of his son, financial stressors, and anxiety about his 
housing situation made him feel that he needed help.  He 
complained that everyone took advantage of him and that he 
did not have a mind of his own; that he was very easily 
excitable and angry inappropriately at the smallest things; 
that he was afraid of blowing up really violently and did not 
want to hurt anyone; that he felt rejected and abandoned; and 
that he did not feel that he could handle it.  The 
veteran stated that he had never attempted suicide, but he 
did voice grave dissatisfaction with his life and with being 
alive at certain times; however, he had never acted on these 
feelings nor did he have plans to do so.  He denied suicidal 
or homicidal ideation although he did say that he wanted to 
make others feel the pain that he felt, but that he did not 
want to go to jail.  He reported a history of assaultive 
behavior, but reported that he had not hurt anyone in the 
last 15 years.  

It was noted that he continued to have difficulty adjusting 
to the past and that he had not adjusted well to non-military 
life since his discharge from service.  The veteran reported 
that he currently lived alone, was homeless after leaving 
C.O.P.I.N. House, and did odd jobs.  He stated that he had 
close friends that he could talk to.  The veteran reported 
that he drank alcohol, smoked approximately a joint of 
marijuana a day, smoked a couple of cocaine rocks twice a 
year or so, and used LSD once a year.  He then reported 
that he had been in detox treatment for alcohol approximately 
every three years and that he had been clean for a long time.  
However, it was noted that C.O.P.I.N. House reported that he 
was off the wagon and had to be asked to leave their 
program due to drinking problems.  An examiner reported that 
the veteran was reasonably groomed and had good hygiene, that 
he had no motor agitation or retardation, that speech was 
spontaneous and goal oriented, that mood was somewhat 
depressed, and that he was not an apparent suicide risk.  The 
veteran was alert and oriented times three; his 
concentration, intellectual ability, and abstract thinking 
were all normal; and his remote, recent, and immediate memory 
were adequate.  

The examiner stated that insight and judgment were not very 
good, that he had a fairly good general grasp and 
recollection of things, that he spoke with circumstantiality 
and cursed very frequently, that his organization was 
otherwise normal, and that there was no tangentiality, flight 
of ideas, or loosening of associations.  He had normal volume 
and tone, his speech was coherent, his emotional state 
altered between angry and sad, his affect was somewhat labile 
but appropriate, and he denied delusions or auditory, visual, 
or tactile hallucinations.  He scored perfectly on serial 
sevens, he was able to spell world backwards, his recall of 
remote and recent past experiences was good, his recall of 
immediate impressions was good, has capacity for abstract 
thinking was good, he could interpret proverbs, and his 
insight was not very good.  The examiner reported that the 
veterans judgment was poor and that he understood his 
problems and life decisions, but did not always choose 
according to that knowledge.  However, it was noted that his 
judgment minute to minute was otherwise normal.  The examiner 
noted that the veteran saw himself as not having any real 
control in what happens, rather he felt that things happened 
to him. 

It was noted that the veteran was cooperative with the staff 
throughout his stay.  He reported flashbacks and nightmares 
through the first five days of his stay and subsequently 
reported that they began to lessen, that the flashbacks 
stopped and the nightmares were no longer about the war but 
did still include violence.  It was noted that his affect 
throughout the stay was slightly depressed but irritable and 
he was very agitated and upset about having to leave without 
a place to go.  The prognosis was guarded.  The diagnosis was 
history of severe chronic PTSD, alcohol dependence, mixed 
substance problems and abuse secondary most likely to PTSD.  
GAF score was 31 to 40.  It was noted that the veterans 
condition on discharge was stable medically and 
psychiatrically.  With respect to employability, it was noted 
that the veteran could resume pre-hospital activities.  

By rating decision dated in April 1997, the RO increased the 
evaluation of the veterans service-connected PTSD form 10 to 
100 percent, effective from March 7, 1996.  

At the July 1998 personal hearing before a member of the 
Board in Washington, D.C. and in a brief in support of the 
veterans appeal, the representative asserted that the 
veteran had claimed entitlement to TDIU benefits in his 
October 1989 claim and in a statement received by the RO in 
December 1989 and that the RO had never adjudicated this 
issue.  The representative contended that a claim for TDIU 
benefits has been pending since October 1989, that this claim 
was essentially for a 100 percent rating based upon PTSD, 
that a 100 percent schedular evaluation is the same 
benefit as TDIU benefits, that the earlier claim for TDIU 
benefits which had never been adjudicated should serve as the 
basis for an earlier effective date for the 100 percent 
evaluation for PTSD, and that the effective date of the 100 
percent evaluation for PTSD should be October 16, 1989, the 
date of receipt of the claim for TDIU benefits.  The 
representative also averred that the medical evidence shows 
that the veteran has been unemployable since 1988, and that, 
therefore, the 100 percent evaluation for the service-
connected PTSD should be effective from October 1989, the 
date of the claim for TDIU benefits, or from the date 
entitlement to the increased rating arose, pursuant to 
38 C.F.R. § 3.400(o) (1998).  

At the July 1998 personal hearing before a member of the 
Board in Washington, D.C., the veteran testified that he had 
numerous PTSD symptoms, including isolation, hypervigilance, 
increased startle reaction, and nightmares, and that his PTSD 
symptoms increased in severity on anniversary dates of events 
that occurred in Vietnam.  (Hearing Transcript) Tr. at 5-9.  
He asserted that these symptoms had been constant, although 
sometimes more severe, since he returned from Vietnam.  Tr. 
at 9.  He stated that, when he was having the really bad 
symptoms, his prescribed medications did not help at all.  
Tr. at 10.  He reported that he last worked full time from 
1986 to 1988 and that he did not think that he would ever be 
able to work a full time job again under these conditions 
due to his trouble relating to authority figures.  Tr. at 12, 
13.  He testified that, if he was reprimanded for something 
that he did not really do, he would have to leave the 
workplace immediately and that he would hate to guess 
what would happen if he did not leave immediately.  Tr. at 
13.  The representative and the veteran noted that, even with 
the prescription medications that he had been taking for many 
years and the numerous years of inpatient and outpatient 
treatment, the veteran did not believe that he had been 
helped to the point where he could work today full time 
under these conditions.  The veteran testified that the 
severity of his psychiatric impairment was very bad, that it 
had remained the same during the past several years, and that 
it fluctuated in that there were times where it escalated and 
became even worse when problems arose.  Tr. at 14.  

He stated that there were times that he felt relief or 
happiness and that this was triggered by being around his 
young friends and good adult friends especially at the drag 
strip on Sunday.  Tr. at 14.  He reported that his 
employment problems included problems with supervisors, 
difficulty comprehending and absorbing any more knowledge, 
and becoming very confused.  Tr. at 15.  The veteran stated 
that although he avoided group therapy treatment, individual 
therapy was fine and he had gained a lot of knowledge over 
the years about how to cope and deal with things.  Tr. at 16, 
17.  He reported that with the knowledge he had gained from 
S. McGraff he knew what was happening to me and I can cope 
better, you know, knowing whats happening to me at the 
time.  Tr. at 8, 16, 17.  

At the July 1998 hearing and in the brief in support of the 
appeal of the veteran, the representative also asserted that 
the veteran was entitled to a permanent and total rating for 
PTSD.  The representative contended that the veterans PTSD 
was long standing in that he had had symptoms of PTSD since 
1980 and that the likelihood of permanent improvement with 
treatment was remote if not worse.  The representative 
emphasized that the veteran had been hospitalized for PTSD on 
three occasions in just over two years; that since April 1996 
he had contacted the Erie Crisis Services over 40 times 
including two periods of inpatient treatment; that he had 
been prescribed numerous medications for at least 18 years; 
and that, despite at least 18 years of treatment, his 
condition had not improved and had in fact worsened.  The 
representative stated that there was nothing in the record 
that indicated that the veterans condition would be any 
different over the next 18 years and that it was certain 
that his condition will not permanently improve and, as a 
result he meets the regulations criteria for a permanent and 
total rating for the PTSD.  The representative asserted 
that the veterans symptoms had remained consistent ever 
since he returned from Vietnam.  

The representative argued that the record establishes that 
the veterans current PTSD symptomatology is not likely to 
improve, even with treatment for the remainder of his life.  
The representative asserted that the veterans overall 
disability has remained consistently debilitating since at 
least 1980, and there is no reasonable basis to expect that 
there will be any improvement at any time in the future.  
The representative noted that all hospitalizations involved 
drug or alcohol abuse which physicians had expressly linked 
to his PTSD symptoms.  The representative claimed that, based 
on the nearly 20 years of treatment and multiple findings 
that the PTSD rendered him unemployable, the foregoing 
medical evidence clearly established that the veterans PTSD 
is both long standing and actually totally incapacitating and 
that his PTSD would not permanently improve under treatment.  
The representative concluded that the evidence showed that it 
was more than reasonably certain that his PTSD will remain 
totally incapacitating throughout his life.  

At and subsequent to the July 1998 hearing, the veteran and 
his representative submitted additional evidence and waived 
initial RO consideration of this evidence pursuant to 
38 C.F.R. § 20.1304 (1998).  This evidence includes a 
September 1996 VA outpatient treatment record which shows 
that the veteran had free-floating anxiety, that he was 
impulsive with spending money, that he slept four hours a 
night and watched television the rest of the night, that he 
had anger and intrusive memories of Vietnam, and that he was 
very irritable.  It was noted that he had poor finances, that 
he had no local family, that he had been turned down for 
subsidized housing, that his son died in December 1995, and 
that he was angry about his VA compensation level.  The 
veteran reported that he had had eight beers and eight joints 
of marijuana since he was released from the hospital one week 
earlier.  The examiner noted that the veteran felt 
manipulated by the system, that he startled easily, that he 
had feeling of impending doom, that he denied hallucinations, 
that he burned his furniture in March 1996, that he had a 
pervasive sense of persecution by others.  

The veteran also submitted a March 1997 VA treatment record 
which shows that the veteran attended a VA day treatment 
program and that he had been treated in various PTSD and 
substance abuse treatment centers.  The veteran reported that 
he moved to a new apartment, that he did not see his old 
friends which he said was probably better since he was not 
drinking or smoking as much as he used to, and that he 
currently still drank a case of beer a week which was 
reportedly less than before.  He reported that the loss of 
his son and his dog running away the previous year were major 
losses that he had still not gotten over.  He stated that he 
was sleeping only a few hours a night, that his hobby was 
drag racing, and that he would like to go back to school or 
back to welding.  He expressed interest in going to a VA PTSD 
inpatient program or back to C.O.P.I.N. House to work on his 
issues and addictions.  It was noted that the veteran had a 
long history of PTSD symptoms and substance abuse which had 
impacted on his ability to make positive changes in his life; 
that there was also a diagnosis of borderline personality; 
that he was stable on medications, but it was doubtful that 
they were having the best effect due to the alcohol and 
possibly other drug use; and that he was capable of following 
through on his desire to got to the VA PTSD inpatient 
treatment program if that was what he really wanted.   

The new evidence also included a July 1998 letter from K. 
Goodiel, L.S.W. from the Community Integration, Inc. in which 
she provided a summary of the contacts that the veteran had 
had with Crisis Services over the past two years.  She stated 
that the veteran had had over 40 telephone contacts with 
Crisis Services since April 1996; that he had been assessed 
via walk-in or mobile services on five occasions; and that he 
was admitted to the Crisis Residential Unit on two occasions, 
assisted in gaining admission to a detox facility one time, 
and assisted in finding appropriate shelter twice.  K. 
Goodiel stated that the veteran presented with issues of 
homelessness, substance abuse, bereavement/unresolved grief, 
depression, intense anger, authority conflicts, and anxiety.  
She reported that he made reference to survivors guilt and 
described himself as an assaultive person based on his 
Vietnam experiences and that he was frequently lonely because 
of his inability tolerate others or normal life situations.  
He reported that things such as waiting in line could be 
overwhelming to him and that overhearing others 
conversations may engender such rage that he must leave the 
area immediately to avoid acting on his angry feelings.  The 
diagnosis was PTSD with rage.  

Pertinent Law and Regulations

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.

As to increased ratings, VA laws and regulations provide that 
the effective date shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore, unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  The laws and regulations provide otherwise by 
stating that the effective date of an increased rating 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
or claim is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

A claim is defined as a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (1998).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(1998).  Date of receipt means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r) (1998).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

Further, 38 C.F.R. § 3.157(b) (1998) provides that, once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of an outpatient or hospital 
examination or admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted.  The provision only applies 
where such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year of the date of such examination or 
treatment.  38 C.F.R. § 3.157(b)(1).  The date of receipt of 
evidence from a private physician or layman will be accepted 
as the date of an informal claim when the evidence furnished 
by or on behalf of the claimant is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  

The law provides that a veteran is entitled to permanence of 
total disability when such impairment is reasonably certain 
to continue throughout his or her life.  The permanent loss 
or loss of use of both hands, or both feet, or one hand and 
one foot, or the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent and total 
disability.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
and total disability ratings may not be granted as a result 
of any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations of permanent loss of use of extremities or 
sight, or where the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).  


Analysis

Earlier Effective Date

As noted above, the effective date of an increased evaluation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later, unless specifically 
provided otherwise.  38 C.F.R. § 3.400, 3.400(o)(1).  The 
applicable laws also provide that the effective date of an 
increased rating shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application or claim is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125 (1997).  Additionally, 38 
C.F.R. § 3.157(b) provides that the date of a relevant 
outpatient or hospital examination or admission to a VA or 
uniformed service hospital will be accepted as the date of 
receipt of an informal claim for increased benefits with 
respect to disabilities for which service connection has been 
granted. 

The first relevant treatment record dated after the final 
September 1994 rating decision is the March to April 1996 VA 
hospital report which shows that the veteran was admitted to 
a VA hospital on March 7, 1996, and that the veterans PTSD 
had increased in severity.  The veterans claim for an 
increased evaluation for his service-connected PTSD was 
received by the RO on May 30, 1996.  The RO was not in 
receipt or possession of any evidence between September 1994 
and March 7, 1996, that can reasonably be construed as a 
formal or informal claim of entitlement to an increased 
rating for the service-connected PTSD.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a); 3.157(b).  Therefore, the earliest date, 
after the final September 1994 rating decision, as of which 
it is factually ascertainable that an increase in the PTSD 
disability had occurred is March 7, 1996, the date of 
admission to a VA hospital.  The veterans claim for an 
increased rating for PTSD was received within a year of the 
March to April 1996 hospital report.  Therefore, the proper 
effective date for the 100 percent evaluation for PTSD is 
March 7, 1996, and no earlier.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997).  

Additionally, even if the March to April 1996 VA hospital 
report is considered an informal claim pursuant to 38 C.F.R. 
§ 3.157, it is not factually ascertainable that an increase 
in disability occurred within a year prior to that hospital 
report.  Therefore, the proper effective date of the 100 
percent evaluation for the service-connected PTSD is March 7, 
1996, the date of the veterans admission to the VA hospital 
for treatment of his service-connected PTSD and the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400(o)(2).  Accordingly, 
the Board finds that an effective date earlier than March 7, 
1996, for the grant of the 100 percent evaluation for 
service-connected PTSD is not warranted.

The representative argues that the veterans claim for TDIU 
benefits has been pending since his October 1989 claim and 
that the RO has never adjudicated this issue.  The 
representative contends that the claim for TDIU benefits is 
essentially a claim for a 100 percent rating based upon PTSD, 
that a 100 percent schedular evaluation is the same 
benefit as TDIU benefits, that the October 1989 claim for 
TDIU benefits which was never adjudicated should serve as the 
basis for an earlier effective date for the 100 percent 
evaluation for PTSD, and that the effective date of the 100 
percent evaluation for PTSD should be October 16, 1989, the 
date of receipt of the claim for TDIU benefits.  The 
representative also asserts that the medical evidence shows 
that the veteran has been unemployable since 1988, and that, 
therefore, the 100 percent evaluation for the service-
connected PTSD should be effective from October 1989, the 
date of the claim for service connection for PTSD and for 
TDIU benefits, or the date entitlement to the increased 
rating arose, pursuant to 38 C.F.R. § 3.400(o)(1).  

However, by rating decision dated in May 1991, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective from October 1989.  The veteran was 
informed of this decision in May 1991 and he did not appeal 
the evaluation or effective date assigned.  By rating 
decision dated in September 1994, the RO confirmed and 
continued the 10 percent evaluation for the service-connected 
PTSD.  The veteran was informed of this decision in a 
September 1994 letter and, again, he did not appeal.  The 
Board notes that the May 1991 and September 1994 rating 
decisions are final.  See 38 U.S.C.A. §§ 5108, 7105 (formerly 
38 U.S.C.A. § 4005); 38 C.F.R. §§ 3.104, 20.302(a).  
Therefore, although the representative has argued that the 
evidence showed PTSD disability in excess of 10 percent at 
the time of the May 1991 and September 1994 rating decisions, 
an evaluation in excess of 10 percent may not be awarded for 
PTSD prior to September 1994, absent a finding of clear and 
unmistakable error in the May 1991 and/or September 1994 
rating decisions.  Id.  

The Board notes that, although the veterans only service-
connected disability is PTSD, the claims for an increased 
rating for PTSD and for entitlement to TDIU benefits are 
separate and distinct issues.  Therefore, October and 
December 1989 claims for TDIU benefits could not possibly 
provide the basis for an earlier effective date for the 100 
percent schedular rating for PTSD.  The issue of entitlement 
to TDIU benefits is addressed in the remand portion of this 
decision.

Permanency of the 100 Percent Evaluation

Initially, the Board notes that the veteran has been 
diagnosed with borderline personality disorder and schizoid 
personality disorder and that these are not service-connected 
disabilities.  Therefore, disability attributable to any such 
personality disorder is not entitled to VA compensation.  
Additionally, there is extensive evidence of alcoholism and 
polysubstance abuse which is not currently service-connected.  
The representative has asserted that the alcohol and 
polysubstance dependence is related to the veterans PTSD 
symptoms and that several physicians have expressly related 
this to the veterans service-connected PTSD.  The issue of 
entitlement to service connection for alcoholism and 
polysubstance abuse, claimed as secondary to service-
connected PTSD, has been referred to the RO in the 
introduction of this decision.  

It is noted that VA General Counsel and United States Court 
of Veterans Appeals decisions have made clear that that 
compensation shall not be paid for a disability or increase 
in a service-connected disability which is the result of the 
veterans abuse of alcohol and drugs.  See Barela v. West, 11 
Vet App 280 (1998); VAOPGCPREC 11-96 (November 1996); 
VAOPGCPREC 2-97 (Jan. 16, 1997); VAOPGCPREC 2-98 (Feb 10, 
1998).  However, the United States Court of Veterans Appeals 
(Court) noted that only the payment of compensation for 
disability due to alcohol and drug abuse was prohibited and 
that an award of service connection for alcohol and drug 
dependence, claimed as secondary to a service-connected 
disorder, was not prohibited for purposes of VA benefits 
other than compensation.  38 C.F.R. § 3.310(a) (1998); 
VAOPGCPREC 2-98 (Feb 10, 1998).  Therefore, the Board finds 
that symptoms attributable to the veterans use of drugs and 
alcohol may not be considered when deciding the issue of 
entitlement to permanence of the 100 percent compensation 
rating for PTSD.  

It is clear that the veteran does not have one of the 
disabilities included in the list constituting permanent 
total disability in 38 C.F.R. § 3.340(b).  Additionally, the 
Board finds that the record includes no competent medical 
evidence that states that the veteran has total disability 
due to PTSD which is reasonably certain to continue 
throughout his life or that the probability of permanent 
improvement under treatment is remote.  

The representative emphasized that the veteran had had nearly 
20 years of treatment, that he had been receiving inpatient 
treatment for psychiatric symptoms since at least 1980, that 
he had been hospitalized three times since March 1996 for 
treatment of his PTSD, and that he had had over 40 contacts 
with Erie Crisis Services.  The representative asserted that, 
in 1989 and 1990, Dr. Robinson stated that the veteran had 
severe and chronic PTSD which rendered him unemployable; and 
that Dr. Robinson was uncertain that, even with months of 
inpatient treatment, the veteran would be able to attain 
gainful employment.  The Board notes that the record shows 
that Dr. Robinson did find that the veteran was unemployable 
due to his chronic and severe PTSD; however, Dr. Robinson 
also noted that he may, in the future after several months 
of residential treatment, might be able to start in a program 
of vocational rehabilitation, however, at the present time I 
believe that he is 100% disabled by his illness.  Dr. 
Robinsons diagnosis included PTSD, severe and chronic, with 
depression, and chronic substance abuse.  

The representative has also contended that a March 1991 VA 
examiner found the veteran to be unemployable and that, in 
June 1994, the same VA psychiatrist found him unemployable 
due to PTSD.  However, the Board notes that the March 1991 VA 
examiner reported that the veteran had fair insight into his 
problems reflecting his past extensive psychotherapy; that he 
was unemployable; and that the veterans symptoms of PTSD 
were hard to separate from his co-existing personality 
disorder.  Additionally, the June 1994 VA examiners 
diagnosis was chronic PTSD, alcohol dependence, and 
borderline personality disorder.  The examiner noted that the 
veteran was unemployable, but did not state that this was 
attributable solely to the service-connected PTSD.  

The representative argues that the veterans extensive 
treatment and the multiple medical findings that the PTSD 
rendered him unemployable clearly establishes that the 
veterans PTSD is long standing and totally incapacitating 
and that his PTSD disability will not permanently improve 
under treatment.  The representative asserts that it is more 
than reasonably certain that his PTSD will remain totally 
incapacitating throughout his life.  The representative 
contends that the record establishes that the veterans 
current PTSD symptomatology is not likely to improve for the 
remainder of his life, even with treatment, and that his 
overall disability has remained consistently debilitating 
since at least 1980, and there is no reasonable basis to 
expect that there will be any improvement at any time in the 
future.  In addition, the veteran testified that he did not 
think that he would ever be able to work a full time job 
again under these conditions due to his trouble relating 
to authority figures.  However, the representative and the 
veteran, as a lay persons, are not competent to make medical 
determinations that the veterans total disability due to 
PTSD is reasonably certain to continue throughout his life or 
that the probability of permanent improvement under treatment 
is remote.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that the record shows that the veteran has 
received psychiatric treatment for several years; however, 
the veteran has required treatment for several nonservice-
connected disorders such as personality disorders in addition 
to his PTSD.  Additionally, the representative himself has 
noted that all hospitalizations involved drug or alcohol 
abuse which physicians linked to his PTSD symptoms.  As noted 
above, although service connection may be awarded for 
purposes other than compensation, compensation shall not be 
paid for a disability or increase in a service-connected 
disability which is the result of the veterans abuse of 
alcohol and drugs.  See Barela; VAOPGCPREC 11-96 (November 
1996); VAOPGCPREC 2-97 (Jan. 16, 1997); VAOPGCPREC 2-98 (Feb 
10, 1998).  Therefore, the treatment records show that other 
nonservice-connected psychiatric disorders, including 
personality disorder and alcohol and polysubstance abuse, 
have contributed to the veterans total disability and 
unemployability over the years.  

Although the veteran has been receiving treatment for 
psychiatric problems for several years and although he has 
had PTSD for at least 10 years, there is no competent medical 
evidence which shows that the total impairment attributable 
solely to the service-connected PTSD is reasonably certain to 
continue throughout his life or that the probability of 
permanent improvement under treatment is remote.  In fact, in 
February and May 1990 letters, S. McGrath, R.N., stated that 
his prognosis was guarded due to the extreme symptoms of PTSD 
and that he could benefit from long tern structural 
treatment.  The March to April 1996 VA hospital report noted 
on two occasions that his mood appeared to benefit from 
higher doses of antidepressant medication.  The veteran 
testified that, in individual therapy, he had gained a lot of 
knowledge over the years about how to cope and deal with 
things and that with the knowledge I gained from S. McGraff 
I knew what was happening to me and I can cope better, you 
know, knowing whats happening to me at the time.  Tr. at 
8, 16, 17.  

Therefore, as the criteria for permanence of the 100 percent 
rating for PTSD have not been met, entitlement to permanency 
of the 100 percent evaluation for PTSD must be denied.  

The Board notes that although permanence of the 100 percent 
rating for PTSD is not warranted, 38 C.F.R. § 3.343 (1998) 
provides that total disability ratings will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
particular consideration must be given to whether the veteran 
attained improvement under the ordinary conditions of life, 
i.e., while working or actively seeking work, or whether the 
symptoms have been brought under control by prolonged rest, 
or generally, by following a regimen which precludes work, 
and, if the latter, reduction from total disability ratings 
will not be considered pending reexamination after a period 
of employment (three to six months).  38 C.F.R. § 3.343.  
However, as the 100 percent rating for PTSD has not continued 
for a long period of five years or more at the same level, 
the provisions of 38 C.F.R. § 3.344 (1998) do not currently 
apply.

The Board notes that the representative argued that the RO 
did not issue a statement of the case that included a summary 
of the applicable laws and regulations with appropriate 
citations and a discussion of how each affects the 
determination.  The representative requested a remand for the 
aforementioned if the Board decides to deny the veterans 
claims.  However, the Board finds that the May 1997 statement 
of the case is very thorough and comprehensive and that the 
statement of the case is fully compliant with 38 C.F.R. 
§ 19.29 (1998).  


ORDER

Entitlement to an effective date earlier than March 7, 1996, 
for the grant of a 100 percent evaluation for PTSD is denied.

Entitlement to permanency of the 100 percent evaluation for 
PTSD is denied.


REMAND

At the July 1998 hearing before a member of the Board in 
Washington, D.C. and in a July 1998 brief in support of the 
veterans appeal, the representative asserted that the 
veteran had claimed entitlement to TDIU benefits in his 
October 1989 claim and in a statement received by the RO in 
December 1989 and that the RO had never adjudicated this 
issue.  The representative contended that the claim for TDIU 
benefits has been pending since October 1989, that the 
medical evidence shows that the veteran has been unemployable 
since 1988, and that, therefore, TDIU benefits should be 
granted effective from the date of the October 1989 claim or 
the date entitlement arose, pursuant to 38 C.F.R. § 3.400 
(1998). 

In addressing the question of whether the Board must remand 
or may refer an inferred or reasonably raised issue to the RO 
for appropriate handling and adjudication, the Court 
concluded in Godfrey v. Brown, 7 Vet. App. 398 (1995), that 
when a claim is raised for the first time on appeal to the 
Board, it has never been placed in appellate status by the 
filing of a Notice of Disagreement (NOD), and the Board must 
"refer" the claim to the RO for an initial adjudication.  Id. 
at 408-10.  Pursuant to 38 C.F.R. § 19.9 (1998), claims are 
only remanded to the RO when the RO has made an initial 
determination in connection with the claim and the claim is 
in appellate status.  Accordingly, if a claim has never been 
addressed by the RO, the appropriate action is for the Board 
to refer, and not remand, the claim to the RO for an initial 
adjudication.  See also Santayana v. Gober, No. 96-1277 (U.S. 
Vet. App. Oct. 15, 1997) (single-judge nonprecedential 
memorandum decision); Marrero v. Gober, No. 96-269 (U.S. Vet. 
App. Aug. 13, 1997) (single-judge nonprecedential order).  

However, as held by the Court in Isenbart v. Brown, 7 Vet. 
App. 537 (1995), an NOD can attach to an RO's failure to 
adjudicate a claim which was properly before it so long as 
the NOD can be fairly read as encompassing the RO's failure 
to adjudicate that particular claim.  See also Garlejo v. 
Brown, 10 Vet. App. 229 (1997).  Consequently, under such 
circumstances where the Board construes an NOD to have been 
filed with respect to the RO's failure to adjudicate a claim, 
a remand of the matter to the RO pursuant to 38 C.F.R. § 19.9 
is required for issuance of an SOC.  Further, the appeal will 
be returned to the Board following the issuance of the SOC 
only if it is perfected by the filing of a timely substantive 
appeal.  

The Board therefore construes the representatives July 1998 
hearing testimony and brief in support of the appeal of the 
veteran to be a NOD with the ROs failure to adjudicate the 
claim for TDIU benefits.  It is noted, however, that the 
appeal on that issue will be returned to the Board following 
the issuance of the Statement of the Case, only if it is 
perfected by the veteran by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. At 130; see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997)(absent a NOD, 
a Statement of the Case, and a Form 1-9, the Board is not 
required to proceed to a decision).

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  In accordance with the above noted 
applicable law and regulations, the RO is 
asked to adjudicate in the first instance 
the veteran's claim of entitlement to 
TDIU benefits.  If the claim is denied, a 
statement of the case must be issued with 
notice to the appellant of the need to 
file a substantive appeal in order to 
perfect any appeal to the Board and the 
time limit for filing the substantive 
appeal.  

2.  The RO should specifically notify the 
veteran that the appeal regarding 
entitlement to TDIU benefits will be 
returned to the Board following the 
issuance of the Statement of the Case, 
only if it is perfected by the veteran by 
the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
